Duckworth, Chief Justice.
The exception is to a judgment dismissing a motion by parties not parties to the original action to set aside a judgment therein, and also to set aside a judgment of the court of ordinary appointing the defendant therein *562as administrator. The motion by these movants, who' were not parties to the judgment, must fail, and since there was no prayer for process, it is not maintainable as a suit in equity to set aside the two judgments therein attacked. Ingram & LeGrand Lumber Co. v. Burgin Lumber Co., 191 Ga. 584 (13 SE2d 370); Bivins v. Fleischer, 214 Ga. 380 (105 SE2d 12). The judgment of dismissal was the only judgment that could be lawfully entered, and it was not erroneous for any reason assigned.
Argued January 9, 1962
Decided January 22, 1962.
Ivylyn 0. Askew, J. Robert Cooper, for plaintiffs in error.
Smith, Oliver, Johnson & Bostick, Brannon •& Brannon, Howard T. Overby, contra.

Judgment affirmed.


All the Justices concur.